Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1 and 18 recite: a server or a server comprising of a processor configured to 
Receive (or Receiving) a set of data packets indicative of a presence of a group of portable electronic devices associated with a group of users, each of the portable electronic device included within the group of portable electronic devices being associated with a respective user included within a group of users located within an
exposure perimeter of the display screen, the exposure perimeter corresponding to
an area from which the display screen is visible, each of the portable electronic
device comprising a geo-sensor configured to store the GPS coordinates of
respective portable electronic devices, the group of users comprising one or more
users, the set of data packet comprising at least one of:

an image captured by the by a camera of the electronic device configured to
capture an image of the exposure perimeter;
a set of GPS coordinates of a respective portable electronic device, the set of GPS coordinates overlapping with GPS coordinates of the exposure perimeter;
The specification discloses as follows:
[0106] The content display device 602 is associated with an exposure perimeter 635. The exposure perimeter 635 may correspond to an area from which the display screen 606 is clearly visible. The manner in which the exposure perimeter 635 is determined is not limited, and may depend on the dimensions of the display screen 606 and may be determined by empirical testing by a human assessor.
[0107] Now, in front of the display screen 606, there is a first user 618, a second user 620 and a third user 634. The first user 618 carries a first electronic device 622 (such as a cell phone). The second user 620 carries a second electronic device 624 (such as a cell phone). The third user 634 carries a third electronic device 626 (such as a tablet). Needless to say, it is contemplated that more or fewer users may be in front of the display screen 606, and more or fewer electronic devices may be carried by the first user 618, the second user 620 and the third user 634.
[0108] As described above, the sensor 610 is configured to detect the first electronic device 622, the second electronic device 624, and the third electronic device 626. More precisely, the sensor 610 is configured to collect a first identifier 628 associated with the first electronic device 622, a second identifier 630 associated with the second electronic device 624, and a third identifier 632 associated with the third electronic device 626. For example, the first identifier 628 may comprise the unique identifier (such as the MAC address) of the first electronic device 622, the signal strength, and the time of the detection.
[0109] In some non-limiting embodiments, the sensor 610 is configured to enable two-way communication with the communication network 114 for the first electronic device 622, the second electronic device 624 and the third electronic device 626. In such non-limiting embodiments, the sensor 610 is further configured to assign an IP address to each of the first electronic device 622, the second electronic device 624 and the third electronic device 626.
[0110] The sensor 610 is further configured to periodically detect the signals of the first electronic device 622, the second electronic device 624 and the third electronic device 626.
[0111] In some non-limiting embodiments of the present technology, the camera 612 is configured to take a first picture (not depicted) of the exposure perimeter 635, where the first user 618, the second user 620 and the third user 634 are located, in response to the sensor 610 detecting the first electronic device 622, the second electronic device 624 and the third electronic device 626. Needless to say, it is contemplated that in some non-limiting embodiments of the present technology, the camera 612 is configured to take the first picture independently from the detection of the first electronic device 622, the second electronic device 624 and the third electronic device 626 by the sensor 610.

[0121] The receiving routine 702 is configured to receive a data packet 708 from one or more electronic devices. For example, the data packet 708 comprises the navigation log for each of the one or more electronic devices nearby the content display device 502. In some non-limiting embodiments, the navigation application 108 pre-stores the location of the content display device 502, and is configured to transmit the navigation log 110 to the receiving routine 702 in response to arriving at a predetermined distance from the content display device 502. How the predetermined distance is determined is not limited, and may for example, be 100 meters, 200 meters from the location of the content display device 502, and so on.

[0126] In some non-limiting embodiments of the present technology, the receiving routine 702 is further configured to receive a data packet 710 from the content display device 502. The data packet 710 comprises an indication of the exposure perimeter 510 associated with the content display device 502. Needless to say, it is contemplated that the exposure perimeter 510 can be stored within the server 118 instead.

[0127] Based on the exposure perimeter 510 and the user navigation status associated with the electronic device 102 and the electronic device 514, the receiving routine 702 is configured to determine whether the electronic device 102 and/or the electronic device 514 is within the exposure perimeter 510 or, is configured to determine an entry likelihood parameter indicative of the electronic device 102 and/or the electronic device 514 entering the exposure perimeter 510 within a predetermined period of time. For example, the receiving routine 702 may be configured to apply a set of heuristic rules to determine the entry likelihood parameter. Just as a non-limiting example, the set of heuristic rules may include one or more of the following determinations to determine the entry likelihood parameter of the electronic device 102: 
[0128] The velocity at which the electronic device 102 is travelling; 
[0129] The distance of the electronic device 102 to the exposure perimeter 510; and 
[0130] The presence of one or more intersections between the electronic device 102 and the exposure perimeter 510.
Bid-Determination Routine 704—Scenario 1
[0133] In response to the determination that the electronic device 102 and the electronic device 514 are within the exposure perimeter 510 or the respective entry likelihood parameters being above the threshold value, the receiving routine 702 is configured to transmit a data packet 712 to the bid-determination routine 704. The data packet 712 comprises an indication of the user device ID 206 associated with the electronic device 102 (which is retrieved from the navigation log 110 received by the receiving routine 702) and the user device ID (not shown) associated with the electronic device 514 (which is also retrieved from the navigation log (not shown) received by the receiving routine 702).
In light of the specification, the display device is associate with exposure perimeter (area from where anyone standing next to the display device can see the screen or the screen is clearly visible to the user). Further, the specification discloses that the sensor of the display device can detect portable devices (based on the sensing capability of the sensor), i.e., it could be within the exposure perimeter or outside the perimeter. 
The specification does not explicitly disclose that the sensor only senses devices within the perimeter, i.e. the sensor communicates or receives data packets from the sensed devices only from the devices located in the exposure perimeter.
The specification also does not disclose that only portable devices comprising a geo-sensor (configured to store GPS coordinates of the devices) are in communication with the server or the server receives data packets from devices that include geo-sensors. 
In light of the specification the server is response to receiving data packets from any devices within the communication area and determines whether the device is within the perimeter or not. 
Further, the claim recites the data packet comprising of a set of GPS coordinates of a respective portable electronic device, the set of GPS coordinates overlapping with GPS coordinates of the exposure perimeter;
The specification discloses a set of GPS coordinates with respective to the portable electronic device, however examiner could not find support for the following claimed limitation:
“the set of GPS coordinates overlapping with GPS coordinates of the exposure perimeter”.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to receiving data indicating presence of people for providing advertisement. 
Claims 1, 2 and 4-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., system) and process (i.e., a method). 
 Although claims 1, 2 and 4-20 do fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 18 recite receiving data packets indicative of presence of portable devices, including image and/or GPS coordinates, determining profile parameter (characteristic) of the portable device users (by accessing database) based on the received data packets, receiving activity or previous actions of users including IDs (from different servers), determining overlap between the first group IDs and the second group of IDs (comparing the data), generating a profile parameter (by aggregating the profiles) and executing bid process and transmitting digital content. 
 The limitation of receiving data, determining parameter, receiving activities (information of previous actions), determining overlapping of data, generating profile parameter, executing a bid process, and transmitting digital content covers “Certain Methods of Organizing Human Activity” but for the recitation of generic computer components. That is, other than reciting a server (coupled to a database) and an electronic device, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (receiving data from a portable device for determining the profile of the user by accessing database, performing a bidding for selecting an advertising content, and transmitting the advertisement content based on the profile and bidding process). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application:
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a server for receiving data, determining profile and transmitting a digital content. The claims as a whole merely describe how to determine the profile of an audience for displaying advertisement. The claim also recite a portable device for receiving/transmitting data. The server, the display device (billboard) and the portable device (mobile device) s are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sensing or detecting, determining and transmitting), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis). 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of server and electronic device and mobile device. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0060]-[0070]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 4-17, and 19-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2, 4-17, and 19-20, are patent ineligible. Hence, claims 1, 2, 4-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Strimaitis et al. (US 2016/0292744 A1) and further in view of Shah et al. (US 2015/0235275 A1).
Claims 1, 18:
Strimaitis teaches a server coupled to a content item database hosting a plurality of digital content items, each of the digital content items of the plurality of digital content items being associated with a respective set of campaign parameters indicative of target profile parameters of a target audience (see fig. 1); the method comprising: 
receiving a set of data packets indicative of a presence of a group of portable electronic devices associated with a group of users, each of the portable electronic device included within the group of portable electronic devices being associated with a respective user included within a group of users located within the exposure perimeter, the group of users comprising one or more users; (see [0023]-[0029]); 
Examiner’s Note: The only positively recited limitation is the step of receiving a set of data packets indicative of presence of portable devices. The rest of the claim language, “each of the portable electronic device included within the group of portable electronic devices being associated with a respective user includes within a group of users located with an exposure perimeter of the display screen” does not further limit the step of receiving the data packets, as long as the server is capable or configured to receive data packets from the portable devices. 
the data packet comprising of at least one of:
 an image captured by the by a camera of the electronic device configured to
capture an image of the exposure perimeter (comprising captured image of the one or more users located within the exposure perimeter (billboard coupled with camera for capturing images and use of image recognition techniques) (see [0026], [0035]).
a set of GPS coordinates of a respective portable electronic device, the set of GPS coordinates overlapping with GPS coordinates of the exposure perimeter (Strimaitis also teaches mobile app location data or image data can be used to identify the specific individuals in the target audience (which uses GPS coordinates of any location of the mobile device (which could overlap with exposure perimeter) (see [0026], [0038]);

determining a profile parameter of each of the one or more users of the group of users, the profile parameter being indicative of profile characteristics of each of the one or more users (see [0024], [0027]-[0029]);
executing an impression bid process (to determine a digital content item based on the one or more profile parameters of the group of users and the respective set of campaign parameters, the digital content item having a highest resultant bidding value) (see [0027]-[0032]; and 
transmitting the digital content item to the electronic device for display based on the profile parameter (see [0027]-[0032]). 
Strimaitis teaches cell tower data, mobile app location data, or image data can be used to identify specific individuals in the target audience, the demographic data (e.g., as obtained from a marketing or user database) for which can be aggregated to represent all or a portion of the target audience … an aggregate audience profile may be determined or generated using real-time information representing the context of the electronic display or/and additional information from a wide variety of sources. Strimaitis failed to teach receiving activities from different web-based application and aggregating the activities when the activities includes overlapping activities between plurality of IDs. Shah teaches aggregating cross-device profile data from different identifiers associated with different set of related devices (which belongs to the same user, …activities from different web-based application associated with different servers) (see abstract, fig. 1, [0030]-[0033], [0119]) and executing bid process to determine a digital content based on the profile and bid amount) (see [0009], [0053]-[0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to implement Shah’s cross-device profile, in Strimaitis’s profiling, in order to efficiently select the target audience for selecting the advertisement, by aggregating user activities from multiple user devices. Shah also teaches the profile data obtained from a variety of data sources (such as advertiser or third party sources) (see [0039]-[0042])

Claim 2:
Strimaitis/Shah teaches wherein the set of data packets is a first set of data packets;
the group of users is a first group of users; the digital content item is a first digital content item; and wherein the method further comprises: 
receiving a second set of data packets after a predetermined time period following transmission of the first digital content item to the electronic device for display, the second set of data packets being indicative of a second group of users located within the exposure perimeter, the second group of users comprising one or more users (Real-time information is received for each of the electronic public advertising displays about a target audience… At least some of the real-time information is derived from sensor data generated by one or more sensors in proximity to the corresponding electronic public advertising display. An aggregate audience profile is generated for each of the electronic public advertising displays using the real-time information. The aggregate audience profile represents one or more demographic characteristics of at least some of the target audience for the corresponding electronic public advertising display. Advertising content is requested from the online advertising exchange for presentation on each of the electronic public advertising displays to the target audience substantially in real time based at least in part on the corresponding aggregate audience profile). 
determining the profile parameter of each of the one or more users of the second group of users; executing the impression bid process to determine a second digital content item based on the one or more profile parameters of the group of users and the respective set of campaign parameters, the second digital content item having a highest resultant bidding value; and
transmitting the second digital content item to the electronic device for display (see [0015], [0032]). Strimaitis teaches that the advertiser could bid competitively for placement of advertisement based on the audience profile on specific billboard for specific time or times of day or any combination of these, which means that the same or different audience can be presented on those times and the same or different advertisement can be placed based on the winning bid.  Shah teaches the advertiser may choose to bid higher for more valuable audience segments (see [0098]).
Claim 11:
Strimaitis teaches wherein the profile characteristics of a given user include at
least one of: an estimated range of age of the given user; a gender of the given user; an estimated time of the given user being located within the exposure perimeter (determining demographic characteristic of the target audience, including time of exposure (see [0028], [0032]). Shah also teaches the profile data including user profile characteristics such as gender, income etc., (see [0039]-[0042]).

Claim 12:
Strimaitis teaches wherein the electronic device is a user-independent electronic device (see fig. 1).
Claim 13:
Strimaitis teaches wherein the user-independent electronic device is located in
one of an indoor and an outdoor location (see fig. 1, [0014]-[0018]).
Claim 14:
Strimaitis teaches wherein the electronic device is an outdoor user-independent device; (see fig. 1-3, [0018]).
Claims 15-17:
Strimaitis teaches wherein the method further comprises analyzing the data packets to generate a geo-track information associated with the electronic device; wherein the geo-track information (is used for the impression bid process is just intended purpose of the information and no patentable weight is given); comprising using the geo-track information for executing a post-impression exposure reconciliation process (see [0036]-[0040]).
 Claim 19:
Strimaitis teaches wherein the set of data packets is a first set of data packets; the captured image is a first captured image; the group of users is a first group of users; the method further comprises: receiving a second set of data packets indicative of a presence of a second group of users located within the exposure perimeter during a time period associated with the display of the digital content item, the second set of data packets comprising at least one of: a second captured image of the one or more users of the second group of users; one or more signals of the portable electronic devices associated with the one or more users of the second group of users; determining the profile parameter to each of the one or more users of the second group of users based on the second set of data packets; determining a profile parameter variation value based on the variations of the profile parameter to each of the one or more users of the first group of users to the profile parameter to each of the one or more users of the second group of users; rectifying the highest bidding value based at least on the profile parameter variation value (see [0015], [0032]). Strimaitis teaches that the advertiser could bid competitively for placement of advertisement based on the audience profile on specific billboard for specific time or times of day or any combination of these, which means that the same or different audience can be presented on those times and the same or different advertisement can be placed based on the winning bid.  
Claim 20:
 Strimaitis wherein to determine the profile parameter to each of the one or more users of the second group of users based on the second set of data packets, the processor is configured to determine a likelihood parameter indicative of the one or more users having been exposed to the first digital content item based on the one or more signals (see [0038]-[0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Strimaitis in view of Shah and further in view of Haribol (WO 2018203512 A1).
Claim 4:
Strimaitis teaches wherein the electronic device comprises a camera configured to capture an image of the exposure perimeter; and the set of data packets comprises a captured image of the one or more users located within the exposure perimeter (billboard coupled with camera for capturing images and use of image recognition techniques) (see [0026], [0035]).
Strimaitis failed to teach analyzing the captured image of the one or more users.  Haribol teaches sensor such as cameras capturing image of a user and the sensor data can be processed to detect features such as the age, gender, etc. (see page 20 lines 3-38 and page 21 lines 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date to include Haribol’s image processing, in Strimaitis profiling, in order to effectively target the viewer, by identifying the user’s attributes from processing the detected user image.
Claim 5:
Strimaitis teaches wherein the server is further coupled to an online user profile database maintaining one or more user profiles of the one or more users (see [0025]-[0028]). Haribol teaches analyzing the captured image of the one or more users comprises correlating the captured image to the one or more user profiles (see page 21 lines 2-9).
Claim 6:
Strimaitis teaches the electronic device is further coupled to one or more sensors configured to exchange signals with the respective portable electronic device of the one or more users; and wherein the set of data packets further comprises one or more signals of the portable electronic device detected by the sensor, each of the one or more signals comprising at least one of: a signal strength, a period of detection, and a unique identifier (see fig. 1, [0014], [0026]-[0031]).
Claims 7, 10:
Strimaitis teaches wherein the set of data packets is a first set of data packets; the captured image is a first captured image; the group of users is a first group of users; the method further comprises: receiving a second set of data packets indicative of a presence of a second group of users located within the exposure perimeter during a time period associated with the display of the digital content item, the second set of data packets comprising at least one of: a second captured image of the one or more users of the second group of users; one or more signals of the portable electronic devices associated with the one or more users of the second group of users; determining the profile parameter to each of the one or more users of the second group of users based on the second set of data packets; determining a profile parameter variation value based on the variations of the profile parameter to each of the one or more users of the first group of users to the profile parameter to each of the one or more users of the second group of users; rectifying the highest bidding value based at least on the profile parameter variation value. Strimaitis teaches that the advertiser could bid competitively for placement of advertisement based on the audience profile on specific billboard for specific time or times of day or any combination of these, which means that the same or different audience can be presented on those times and the same or different advertisement can be placed based on the winning bid. 
Claim 8:
 Strimaitis teaches  wherein determining the profile parameter to each of the one or more users of the second group of users based on the second set of data packets comprises determining a likelihood parameter indicative of the one or more users having been exposed to the first digital content item based on the one or more signals. Strimaitis teaches receiving signals from the user devices for identifying the audience for placing a bid (see [0032]). For every bidding period signals from the audience is received and evaluated i.e., the second group could include audience from the second group.  Strimaitis further teaches that various measures of user engagement with advertising content might be used to report on the volume of audience and demographic for particular location (see [0038]-[0039]). 

Claim 9:
Strimaitis teaches wherein the one or more users of the second group of users correspond to the one or more users of the first group of users; and the first set of data packet comprises a smaller set of information associated with the one or more users, and the second set of data packet comprises a larger set of information associated with the one or more users. Strimaitis teaches detecting audience, where the first detected group could be more or less than the next detected group where the sensors determine the size of the audience (see [0035]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-20 have been considered and addressed above
Regarding the rejection under 101, Applicant argues that the claims are directed to a computer-implemented method of providing digital content item to an electronic device …. The claimed invention includes the steps of using a display device for presenting content, and identifying viewers, individuals or devices carried by individuals, in proximity to the display device for determining the profile of the viewers (characteristic of the viewer) in order to select content based on the profile. The claimed invention is advertisement or commercial in nature. Examiner agrees that the claims includes “additional elements” such as a display device for displaying content and sensors for detecting present of mobile devices, in the proximity to the display device. However, the additional elements do not integrate the judicial exception (abstract idea) into a practical application. The specification indicates that the invention may be implemented on virtually any type of computer i.e., general-purpose devices (see [0035]-[0038]). According to the specification no special displaying, sensing, identifying mobile device (location) functions or special purpose computer device, display device, sensors and mobile devices is used. The sensing of viewers or devices and determining the profile by accessing databases, selecting and presenting are simple functions performed by general-purpose computers, therefore, the claimed method does not improve computer technology or improve other technology. As indicated by the specification and as claimed, any improvement recited is  concerns to the improvement in the process of selecting content based on user preference.   
Regarding the rejection under 103, Applicant argues that Shah fails to disclose, or even remotely suggest, generating a profile parameter by aggregating different activity profiles of the user, each of the activity profile being associated with a respective web-based application associated with a service server, and aggregate these activity profiles in response to the determination that these activity profiles belong to the same user ID, by determining if these activity profiles share a same unique ID.
Applicant’s specification disclose that the electronic device (102) associated with the user (client device) executes one or more service application such as navigation application 108, (different sites known in the art). The navigational application (108) is configured to assign a user ID to the navigation log. Further the specification disclose that the electronic device comprises of hardware/software to execute one or more applications (112) related to the navigational application (108) (e.g., if the navigational application is Yandex.Navigatortm the one or more service application (112) may include a web browser application Yandex.Browser, a news application Yandex.News and the like (nevertheless the service application may also include applications that are not operated by the same entity…)(see [0061]-[0069])
Further, regarding the first and second servers, the specification disclose as follows:
[0086] With reference to FIG. 4, a schematic illustration of a process for the aggregation of different user interest profiles associated with the user of the electronic device 102 is depicted.
[0087] A first profile 402 is received from a first service server 404. For example, the first service server 404 may be associated with a first service application 401 that corresponds to Yandex.Browser™, which is operated by the same entity providing the aforementioned navigation application 108. The first profile 402 may be generated by the first service server 404 based on browsing log 403 associated with the electronic device 102.
[0088] The first profile 402 is associated with a first set of unique IDs 406. For example, the first set of unique IDs 406 may include a proprietary user ID assigned to the electronic device 102 by the first service application 401. Recalling that the first service application 401 is operated by the same entity providing the aforementioned navigation application 108, the first set of unique IDs 406 comprises the user device ID 206 (corresponding to “ABCDE”).
[0089] A second profile 408 is received from a second service server 410. For example, the second service server 410 may be associated with a second service application 409 that corresponds to Yandex.Market™, which is operated by the same entity providing the aforementioned navigation application 108. The second profile 408 may be generated by the second service server 410 based on search logs 411 associated with the electronic device 102.
[0090] The second profile 408 is also associated with a second set of unique IDs 412. Recalling that the second service application 409 is operated by the same entity providing the aforementioned navigation application, the second set of unique IDs 412 comprises the user device ID 206 (“ABCDE”). Additionally, the second set of unique IDs 412 may also comprise the email address of the user used for sign-in (“ABC@XYZ.CA”). In some non-limiting embodiments, the second profile 408 further comprises a public profile picture (not depicted) of the user associated with the electronic device 102.
[0091] In some non-limiting embodiments, if the second service application 409 has been accessed by the same user but on another device than the electronic device 102, the second set of unique IDs 412 further comprises another proprietary device ID (not shown) assigned to the other device.
[0092] The user profile database 128 is configured to execute a profile aggregation routine (not depicted). The profile aggregation routine is configured to determine if the first profile 402 and the second profile 408 correspond to the same user. For example, the profile aggregation routine may be configured to determine if the first set of unique IDs 406 corresponds, at least partially, to the second set of unique IDs 412.
[0093] If it is determined that the first set of unique IDs 406 corresponds at least partially to the second set of unique IDs 412, the profile aggregation routine is configured to aggregate the first profile 402 and the second profile 408 to generate a first aggregated user profile 414.

Strimaitis also teaches advertising content selected based on aggregated  audience (user) profile, including demographic information, … various types of data (e.g. cell tower data, mobile app location data, image data, etc.), vehicle navigation/tracking data from vehicles equipped with such system, demographic data obtained from a marketing or user database can be used to identify specific individuals in the audience (see [0026], [0040]). Strimaitis teaches any location app used by the mobile devices and demographic data obtained from marketing (different server than the location app). Shah also teaches  (the same user but on another device than the electronic device 102, the second set of unique IDs 412 further comprises another proprietary device ID (not shown) assigned to the other device),  profile data collected from browsing history information, such as pages visited, links clicked, search performed, including location data aggregating profile data collected from different servers including servers accessed by the same user (user data associated with browser or app page request, …user data that indicates various types of user on-line activity, user location, etc.,…  (fig. 4, [0036]-[0040], [0073]); the user profile data used for executing bid request (see [0076]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688